Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: projection unit, a distance-measuring unit, and a control unit in claims 1, 2, 5, 6, 8, 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-8, and 10 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Dutton et al (Pub 20180091784).

Regarding claims 1 and 10, Dutton discloses a projector apparatus comprising: 
a projection unit that projects an image on a projection target, (100 and 104 fig 1A); 
a distance-measuring unit that measures a distance from an emitting end of the projection unit to the projection target, (102 fig 1A); 
and a control unit that sets a luminance of projection light to a predetermined constant value when a distance measured by the distance-measuring unit is equal to or smaller than a predetermined distance and increases the luminance of the projection light such that the luminance does not exceed a set luminance of the projection light corresponding to the measured distance when the distance measured by the distance-measuring unit is larger than the predetermined distance, (108 fig 1A; see ALth and PPmin construed as constant value when a distance is equal to or smaller than a predetermined distance in fig 4; see also power brightness increase after threshold distance ALth and reaching PPmax construed as increasing  the luminance of the projection light such that the luminance does not exceed a set luminance of the 
 
Regarding claim 2, Dutton discloses wherein the distance-measuring unit measures a distance to each portion of the projection target, and wherein the control unit increases the luminance of the projection light that is projected on a portion of the projection target, the portion being spaced apart from the emitting end of the projection unit by a distance that is measured by the distance-measuring unit and that is larger than the predetermined distance, such that the luminance does not exceed the set luminance of the projection light, (se fig 9A and 9B and measuring distances to targets Sz1-ZS4 and increasing power based on a distance larger than a threshold wherein the power does not exceed PPmaxas as in Fig 2).  

Regarding claim 4, Dutton discloses the projector apparatus according to claim 1, wherein an increase rate at which the control unit increases the luminance of the projection light for a distance larger than the predetermined distance is 0.02 lumens/mm or greater and 0.03 lumens/mm or less, (see fig 2 where power is linearly related to an amount of distance change beyond a threshold, examiner notes one may modify the relationship of fig 2 so that it conforms to a change rate between .02 and .03 lumens/mm).  

Regarding claim 5, Dutton discloses the projector apparatus according to claim 1, wherein the control unit sets a set luminance of the projection light for each distance corresponding to a distance that is measured by the distance-measuring unit and that is larger than the predetermined distance to be, at a maximum, 90% of a maximum allowable luminance 

Regarding claim 6, Dutton discloses the projector apparatus according to claim 1, wherein, when a shielding object is interposed between the emitting end and the projection target, the control unit  sets the set luminance that corresponds to a shortest distance from the emitting end to the shielding object, and when the shielding object is removed, and the image is projected on the projection target, the control unit increases the luminance of the projection light such that the luminance does not exceed the set luminance corresponding to a distance to the projection target, (see fig 3 which discloses minimizing output power when an object is detected between a projector and a display surface. Here, the control unit sets the set luminance to a power interrupt or zero when an object is detected below a reference distance threshold Dtof_min fig 2 i.e. shortest distance from emitting end; also refer to Fig 2 which also discloses when no object is detected within a distance threshold, power of the projector is increased based on distance wherein the power does not exceed a maximum power PPmax). 
 
Regarding claim 7, Dutton discloses the projector apparatus according to claim 1, wherein the projector apparatus is a projector apparatus that employs a laser-beam scanning system, (114 fig 1A).  

.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dutton in view of Kurozuka et al (Pub 20090147224).
Regarding claim 3, Dutton discloses a distance threshold, see fig 2. However, a 
predetermined distance is 300 mm or larger or 40mm or smaller is not explicitly disclosed. 

distance is 300 mm or larger and 400 mm or smaller, (Para. [0131][0139]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Dutton by incorporating the teachings of Kurozuka for the common purpose of taking into account the safety of a person when a person is between a projector and a display surface. 


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dutton in view of Amano (Pub 20090027571).
Regarding claim 9, Dutton discloses a Tof sensor, however, multiple sensors are not 
disclosed. 
In a similar field of endeavor, Amano discloses wherein the distance-measuring unit is 
one of a plurality of distance-measuring units included in the projector apparatus, [0076]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Dutton by incorporating the teachings of Amano for the common purpose of accurately measuring different regions. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dutton in view of Inoue (Pub 20060187422).
	Regarding claim 11, Dutton discloses the projector apparatus according to claim 1, comprising the projection unit, the distance-measuring unit, and the control unit. However, a non-transitory computer readable medium is not explicitly disclosed. 

for causing a computer to function as the projector apparatus according to claim 1, the program causing the computer to Function as the projection unit, the distance-measuring unit, and the control unit, (Para. [0166]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Dutton by incorporating the teachings of Inoue for the common purpose of automatically performing projector calibration. 

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUMAM M SATTI whose telephone number is (571)270-1709. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571)272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


HUMAM M. SATTI
Examiner
Art Unit 2422



/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422